Taliaferro, J.
The relators complain that they were refused a suspensive appeal in a certain case pending in the parish court of the parish of St. Mary, by the parish judge of that parish. A rule nisi was granted and the respondent answers: That he refused to grant the appeal on the ground that the relators' were not parties to the suit; that their intervention not having been filed by leave of the court, or served or put at issue, did not authorize a judgment in their favor, or against them, from which they could appeal. They had no right to appeal from a judgment against the defendant, their intervention not having been passed on.
We think there was error on the part of the judge. The relators, it appears, were not parties to the suit because the judge erroneously, as we think, refused to allow them to intervene. But third parties may intervene when they allege they have been aggrieved by the judgment. C. P. article 571. The relators aver that they have been aggrieved by the judgment.
It is ordered that the rule be made absolute,.and that the parish judge of the parish of St. Mary do grant the relators a suspensive appeal as prayed for, upon their furnishing bond and security according to-law. It is ordered, further, that the respondent pay costs of these proceedings.